Order entered November 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01677-CR

                               MELVIN CELESTINE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F08-61495-I

                                            ORDER
       In his brief, appellant raises an issue relating to costs. The record, however, does not

contain a cost bill or other document that complies with the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006. (West 2006). Accordingly, we

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental clerk’s record containing a detailed itemization of the costs assessed in this

case, including but not limited to specific court costs, fees, and court-appointed attorney fees.

We further ORDER that the supplemental clerk’s record include a document explaining any and

all abbreviations used to designate a particular fee, cost, or court appointed attorney fee. The

detailed itemization shall comply with articles 103.001 and 103.006 of the criminal procedure

code. See id. art. 103.001 (“A cost is not payable by the person charged with the cost until a
written bill is produced or is ready to be produced, containing the items of cost, signed by the

officer who charged the cost or the officer who is entitled to receive payment for the cost.”)

(emphasis added); 103.006 (“If a criminal action or proceeding . . . is appealed, an officer of the

court shall certify and sign a bill of costs stating the costs that have accrued and send the bill of

cost to the court to which the action or proceeding is . . . appealed.”) (emphasis added).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and counsel for all parties.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    PRESIDING JUSTICE